Citation Nr: 1241596	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  07-24 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for chronic bronchitis with emphysema, residuals of pneumothorax.

2.  Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1954 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision on behalf of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2011, the Veteran testified at a personal hearing before the undersigned and a copy of the transcript of that hearing is of record.  The issue on appeal was adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2012).  The Board, among other things, remanded the issue of appeal for additional development in November 2011.  The requested development has been substantially completed.

The Board notes the United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for a total disability rating based upon individual unemployability (TDIU) is generally a rating theory and "not a separate claim for benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  The Board finds the issues of entitlement to an extraschedular rating and/or a TDIU are most appropriately addressed as part of the increased rating issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The Veteran's chronic bronchitis with emphysema, residuals of pneumothorax, is manifested by no more than mild obstructive lung disease; subjective complaints of shortness of breath and pain; and post-bronchodilator findings no more severe than FVC of 69 percent predicted and FEV1 of 56 percent.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for chronic bronchitis with emphysema, residuals of pneumothorax, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.96, Diagnostic Code 6604 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters dated in November 2004.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

With regard to an increased disability rating claim, the law requires VA to notify the claimant that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify him or her of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.  Adequate notice as to the increased rating claim in this case was provided. 

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records, and statements and testimony provided in support of the Veteran's claim.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative  have not contended otherwise. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2012); Barr, 21 Vet. App. at 312.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant. 

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require ratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  See 38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2012).

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2012).

The Court has held that disabilities may be rated separately without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  A separate rating, however, must be based upon additional disability.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) (noting that assignment of zero-percent ratings is consistent with requirement that service connection may be granted only in cases of currently existing disability).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2012).

VA regulations provide special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845:  (1) Pulmonary function tests (PFT's) are required to evaluate these conditions except: (i) When the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less.  If a maximum exercise capacity test is not of record, evaluate based on alternative criteria; (ii) when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) when there have been one or more episodes of acute respiratory failure; or (iv) when outpatient oxygen therapy is required.  (2) If the DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) test is not of record, evaluate based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  (3) When the PFT's are not consistent with clinical findings, evaluate based on the PFT's unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  (4) Post-bronchodilator studies are required when PFT's are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  (5) When evaluating based on PFT's, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.  (6) When there is a disparity between the results of different PFT's (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  (7) If the FEV-1 and the FVC are both greater than 100 percent, do not assign a compensable evaluation based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96(d) (2012).

Ratings are provided for chronic bronchitis as follows: 
100 Percent - With FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.
60 Percent - With FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).
30 Percent - With FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.
10 Percent - With FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.
38 C.F.R. § 4.97, Diagnostic Code 6600 (2012).  

Ratings are provided for chronic obstructive pulmonary disease as follows: 
100 Percent - With FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.
60 Percent - With FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).
30 Percent - With FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.
10 Percent - With FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.
38 C.F.R. § 4.97, Diagnostic Code 6604 (2012). 

Traumatic chest wall defects, pneumothorax, hernia, etc., diagnostic code 6843, and post-surgical residual (lobectomy, pneumonectomy, etc.), diagnostic code 6844, are evaluated under the General Rating Formula for Restrictive Lung Disease (diagnostic codes 6840 through 6845) as follows:  

100 Percent - With FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.
60 Percent - With FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).
30 Percent - With FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.
10 Percent - With FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.
Or rate primary disorder. 

Note (1): A 100-percent rating shall be assigned for pleurisy with emphysema, with or without pleurocutaneous fistula, until resolved.  
Note (2): Following episodes of total spontaneous pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge. 
Note (3): Gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion shall be rated at least 20-percent disabling.  Disabling injuries of shoulder girdle muscles (Groups I to IV) shall be separately rated and combined with ratings for respiratory involvement.  Involvement of Muscle Group XXI (DC 5321), however, will not be separately rated.
38 C.F.R. § 4.97, General Rating Formula for Restrictive Lung Disease (2012).

Ratings criteria for disease of the heart include a note indicating that one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104 (2012).

VA regulations also provide that the Rating Schedule will be used for evaluating the degree of disabilities in claims for disability compensation, disability and death pension, and in eligibility determinations.  The provisions contained in the rating schedule will represent as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from disability.  38 C.F.R. § 3.321(a) (2012).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012).

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

VA law also provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2012).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b).  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2012).

Factual Background and Analysis

Service treatment records show the Veteran was treated for chronic cough with productive sputum.  A diagnosis of left lower lobe pneumonia was provided in August 1961.  A January 1967 report noted a diagnosis of bronchitis with secondary myalgia from coughing.  VA examination in June 1974 included a diagnosis of moderate bronchitis with pulmonary emphysema.  It was noted that due to his lung problem the Veteran should not work in a job requiring manual labor, but that he could tolerate light work eight hours per day.  

An August 1974 rating decision established service connection including for bronchitis with emphysema.  A 30 percent rating was assigned under the criteria of diagnostic code 6600.  An August 1978 Board decision denied entitlement to a rating in excess of 30 percent.  

Subsequent VA treatment and examination report provided diagnoses of chronic obstructive pulmonary disease (COPD).  VA hospital records show the Veteran underwent a right upper segmentectomy in October 1981.  

Private medical records show that the Veteran underwent a left thoracotomy, segmental resection of the left upper lobe, pleurectomy, and lymph node biopsies in March 1991.  It was noted that a chest X-ray study upon admission had revealed 50 to 60 percent left pneumothorax.  An October 1991 medical statement noted the Veteran had been admitted in March 1991 with a diagnosis of spontaneous pneumothorax.  

Private medical records dated in October 2002 show a stress echocardiogram was normal and negative for ischemia.  It was noted the Veteran was evaluated for dyspnea on exertion and chest pain.  An exercise electrocardiogram (ECG or EKG) revealed exercise capacity was normal for age and the examiner noted a finding of 10 METs.  A February 2003 2-D echocardiogram was noted to be technically limited, but that overall left ventricular contractility was normal with an ejection fraction around 55 percent.  The examiner's impression was left atrial enlargement with an otherwise normal examination.  Cardiac catheterization in February 2003 revealed no significant coronary artery disease and preserved left ventricular systolic function.  PFT's dated in March 2003 show that spirometry revealed pre-bronchodilator findings of FVC of 103 percent predicted, FEV1 of 89 percent predicted, and FEV1/FVC of 87 percent.  Post-bronchodilator findings revealed FVC of 103 percent predicted and FEV1 of 92 percent predicted.  It was noted there was possible mild hyperreactive airways.  DLCO was 85 percent predicted.  A July 2004 X-ray examination report noted a clinical indication of shortness of breath and findings including normal heart size, pleural thickening, and suggestion of COPD.  The examiner's impression was postsurgical changes in the chest with no acute findings and no interval change since an October 2003 study.  

In correspondence received by VA in September 2004 the Veteran requested entitlement to an increased rating for his service-connected bronchitis with emphysema.  He stated he was having breathing problems.  

VA examination in April 2005 included diagnoses of bronchitis, emphysema, and status post remote bilateral upper lobectomy.  The examiner noted that the disorder was stable with no active treatment documented and that the Veteran was unable to recall the name of inhaler use at the time of the examination.  It was further noted that although the Veteran complained of dyspnea with exertion intermittently over the past few years workup was not impressive for significant progression of lung disease.  PFT's show that spirometry revealed FEV1 and FEV1/FVC were mildly reduced.  There was a significant response to bronchodilator testing.  Pre-bronchodilator findings of FVC of 97 percent predicted, FEV1 of 78 percent predicted, and FEV1/FVC of 86 percent.  Post-bronchodilator findings revealed FEV1 of 87 percent predicted.  DLCO was 63 percent predicted.  

A June 2005 rating decision continued a 30 percent rating for chronic bronchitis with emphysema, residuals of pneumothorax.  The rating was assigned under the criteria of diagnostic codes 6814-6604.  Noncompensable ratings it was noted were assigned for residuals of a right ankle fracture, residuals of a nose fracture, residual scar of an upper lip laceration, right eye retinitis, and a thoracotomy and segmentectomy scar.  

Private medical records dated in January 2006 show that an exercise stress test revealed borderline exercise capacity, adequate heart rate and blood pressure response to exercise, and no significant EKG changes during or post exercise.  

Upon VA examination in February 2010 the Veteran complained of chronic shortness of breath, cough, wheezing, and chest tightness exacerbated by exercise, respiratory infections, and at night.  He reported he was unable to walk more than one block before stopping for rest due to worsened wheezing and shortness of breath.  He stated his only medication was albuterol which he used on average three times per day with symptom improvement.  It was noted that he had retired in the early 1990's from his employment as a VA police officer due to worsening pulmonary symptoms.  The examiner noted the Veteran was well developed, well nourished, and in no apparent distress.  The lungs were clear to auscultation without wheezes, rales, or rhonchi; however, he had poor aeration and a prolonged expiratory phase.  The diagnosis was COPD, progressive symptoms with history of bilateral pneumothorax and bilateral lung reductions.  PFT's revealed pre-bronchodilator findings of FVC of 69 percent predicted, FEV1 of 56 percent predicted, and FEV1/FVC of 79 percent.  Post-bronchodilator findings revealed FVC of 69 percent predicted and FEV1 of 56 percent predicted.  It was noted that DLCO testing would not be useful.  

VA treatment records dated in September 2010 noted an EKG revealed no acute ischemic changes.  A portable chest study revealed the Veteran's heart size was within normal limits.

Private medical records dated in February 2011 show that an X-ray examination as compared to a January 2011 study revealed an interval development of a hazy opacity in the right lower with blunting of the right lateral costophrenia sucus.  The provided differential diagnoses included atelectasis versus developing pneumonia.  Chronic peripheral pulmonary changes were also noted, the cardiomediastinal silhouette was stable.  

In statements and personal hearing testimony provided in support of his claim the Veteran asserted that his service-connected respiratory disability warranted at least a 50 percent rating.  He testified that he was unable to walk very far without getting dizzy and having to use his inhaler.  He stated he was only able to walk less than a block and that he experienced incapacitating episodes and panic attacks due to his breathing problems.  His spouse testified that he had been hospitalized a number of times over the years for pneumonia and described difficulties they experienced due to his breathing problems.  The Veteran reported that his symptoms were getting worse and that he was unable to work.  

VA examination in December 2011 included a diagnosis of COPD.  The examiner noted that the Veteran had an estimated exercise capacity of 4 METs that was primarily related to his COPD.  His pulmonary medicine use was albuterol four times per day.  The disorder did not require continuous oxygen therapy and there was no evidence of cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  PFT's revealed pre-bronchodilator findings of FVC of 130 percent predicted, FEV1 of 107 percent predicted, and FEV1/FVC of 81 percent.  Post-bronchodilator findings revealed FVC of 115 percent predicted and FEV1 of 105 percent predicted.  DLCO was 66 percent predicted.  The examiner noted that the FEV1/FVC results most accurately reflected the Veteran's current pulmonary function and that diffusion capacity was reduced because of resection of part of the right and left upper lobes.  It was noted that the Veteran had worked as a police officer and that his current exercise capacity precluded any position with physical requirements greater than 4 METS.  A January 2012 addendum report noted FEV1 was normal and FEV1/FVC was mildly reduced.  The examiner's impression was that testing revealed an obstructive defect that was very mild, a mild defect in gas diffusion, normal lung volumes, and no significant change since PFT's in April 2005.

Based upon the evidence of record the Board finds the Veteran's chronic bronchitis with emphysema, residuals of pneumothorax, is manifested by no more than mild obstructive lung disease with subjective complaints of shortness of breath and pain and post-bronchodilator findings no more severe than FVC of 69 percent predicted and FEV1 of 56 percent.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his shortness of breath and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  There is no competent evidence, however, of FEV-1 less than 56 percent of predicted value, FEV-1/FVC less than 56 percent, DLCO (SB) less than 56-percent predicted, maximum exercise capacity less than 21 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), an episode of acute respiratory failure, or requirement of outpatient oxygen therapy.  The available VA examination and PFT's are adequate for VA rating purposes.  Therefore, a schedular rating in excess of 30 percent is not warranted.

The Veteran's service-connected respiratory disability is appropriately evaluated under the criteria of diagnostic code 6604, but that no higher or separate ratings are warranted under other applicable diagnostic codes.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  A review of the record reveals that service connection has been established for chronic bronchitis with emphysema, residuals of pneumothorax (30 percent), residuals of a right ankle fracture (0 percent), residuals of a nose fracture (0 percent), residual scar of an upper lip laceration (0 percent), right eye retinitis (0 percent), and a thoracotomy and segmentectomy scar (0 percent).  The Veteran's combined service-connected disability rating is 30 percent.  

Although the Veteran contends that he is unable to work as a result of his respiratory problems, the Board finds there is no evidence of any unusual or exceptional circumstances related to his service-connected disabilities that would take his case outside the norm so as to warrant an extraschedular rating.  The service-connected disorder in this case is adequately rated under the available schedular criteria and the objective findings of physical impairment are well documented.  The medical evidence indicates his respiratory impairment is mild and that he is not precluded from less physically strenuous work or work requiring a METs level not greater than four.  

While the Veteran has stated that he was unable to work because of his service-connected disability, the Board finds the overall evidence of record in this case is not indicative of a marked interference with employment.  In fact, the medical evidence demonstrates no more than a mild obstructive defect.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim.


ORDER

Entitlement to a rating in excess of 30 percent for chronic bronchitis with emphysema, residuals of pneumothorax, is denied.
REMAND

As briefly discussed above, the Veteran has argued that he is unemployable because of his serviced-connected disability.  The December 2011 VA examiner indicated that the Veteran's respiratory disorder impacted his work as a police officer and his current exercise capacity precluded any position with physical requirements.  

In addition to chronic bronchitis with emphysema, residuals of pneumothorax (evaluated as 30 percent disabling), the Veteran is also service-connected for retinitis of the right eye (evaluated as 10 percent disabling) and the following disabilities, all evaluated as non-compensably disabling:  residuals of fracture of the right ankle, residuals of fracture of the nose, residuals of laceration scar of the upper lip, and scar from thoracotomy and segmentectomy.  Therefore, the Veteran does not satisfy the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a), as he does not have two or more service-connected disabilities with one rated at least 40 percent disabling and a combined rating of at least 70 percent disabling.  38 C.F.R. 
§ 4.16(a) (2012).  

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra- schedular consideration all cases of veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b) (2012). 

The Board emphasizes entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  This means that the Board should take into account the veteran's specific circumstances including his disability, education, and employment history when determining if he is unable to work. 

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the service-connected disabilities have on a Veteran's ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

In this case, although the December 2011 VA examiner briefly discussed the impact of the Veteran's respiratory disability on his employment, the examiner only indicated that the Veteran was unable to perform physical jobs.  He did not provide an opinion with regard to the Veteran's employment given his work background, i.e. provide a social and industrial examination, and  did not take into account the overall effect of the Veteran's service-connected disabilities alone on his ability to obtain and retain employment.  Therefore, on remand, he must be provided such an examination.  

Additionally, the Veteran has not been sent a notification letter with regard to a TDIU in compliance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2012).  Therefore, on remand, he should be sent an appropriate notification letter.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Send the Veteran a VCAA compliant duty-to-assist letter on the issue of entitlement to a TDIU. 

2. Schedule the Veteran for a social and industrial examination for the purpose of ascertaining the cumulative impact of the Veteran's service-connected disabilities on his unemployability.  

The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities jointly on the Veteran's employability. 

The examiner should opine as to whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation for which he would otherwise be qualified. 

Finally, if the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set, educational background, and employment history. 

3. Then, after ensuring any other necessary development has been completed, adjudicate the claim for TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


